         Case 3:16-cr-00282-TSH Document 2575 Filed 04/10/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO


MINUTES OF PROCEEDINGS                                              Date: April 10, 2019

BEFORE HONORABLE TIMOTHY S. HILLMAN                                 CR NO. 16-282 (TSH)

COURTROOM DEPUTY: Omar Flaquer-Mendoza

COURT REPORTER: Amy Walker

COURT INTERPRETERS: Ani Navarro and Mary Jo Smith

=====================================================================
                                                Attorneys present:
UNITED STATES OF AMERICA                        AUSA Victor O. Acevedo
                                                AUSA Alexander L. Alum
Plaintiffs,


v.

18. ANIBAL MIRANDA-MONTANEZ                                        Victor A. Ramos-Rodriguez
19. FREDDIE SANCHEZ-MARTINEZ                                       Juan F. Matos-De Juan
22. JOSE J. FOLCH-COLON                                            Laura Maldonado-Rodriguez
47. JOSE R. ANDINO-MORALES                                         David Ramos-Pagan

Defendants.
=====================================================================


        11th DAY OF JURY TRIAL.

        The defendants were present in court, under the custody of the U.S. Marshals, and assisted

by certified court interpreter.

        The Courtroom was opened to the public, family members and friends of the defendants.

        Further instructions given to the jury. The Court explained the verdict forms to the

members of the jury. At 9:35 a.m. the Jury was excused to begin the deliberations process.


                                                1
        Case 3:16-cr-00282-TSH Document 2575 Filed 04/10/19 Page 2 of 2




       Deputy Marshal, and Court Security Officer were sworn in.

       Objections by the defense as to the jury verdict forms.

       At 10:06 a.m. the Court received a note, marked as Jury Note no. 2. The United States and

the defense were allowed to reviewed Jury Note no. 2. At 10:30 a.m. the jury was brought to the

courtroom, and without objection, the Court instructed the Jury as to the petition made a Jury Note

no. 2. Counsel Maldonado-Rodriguez was allowed to appear by telephone.

       At 4:09 p.m. the Court received a note, marked as Jury Note No. 3. At 4:17 p.m. the jury

was brought to the courtroom. Request made a Jury Note no. 3 was granted. The Jury was excused

until tomorrow to continue the deliberation process. The Court instructed the Jury accordingly. All

parties were excused at 4:19 p.m.

       Further Jury trial set for April 11, 2019 at 9:00 a.m. in Courtroom No. 3, Hato Rey

Courthouse before U.S. District Judge Timothy S. Hillman for further deliberations.



                                      S/ Omar Flaquer-Mendoza
                                      Omar Flaquer-Mendoza
                                      Case Manager/Courtroom Deputy Clerk




                                                2
